DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10 2022 has been entered.
Receipt of Arguments/Remarks filed on March 10 2022 is acknowledged. Claim 20 was/stands cancelled. Claims 1, 19 and 21-22 were amended. Claims 23-25 were added.  Claims 1-19 and 21-25 are pending. Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2 2020. Claims 1-4, 8-19 and 21-25 are directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Claims 21, 22 and 25 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  The specification of the instant application and the instant claims teaches that the composition is useful for controlling plant pathogenic nematode populations.  This is the same use taught by Franklin et al.   The addition of terpene to this composition/method does not change or “materially affect” the glucan’s ability to control plant pathogenic nematodes. Thus, the terpene recited in Franklin et al. is not excluded by the instant claim language of consisting essentially of.  

Response to Arguments
Applicants’ arguments filed March 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that the present specification is replete with examples of the novel and basic characteristics of the invention.  For example, the very first sentence of the introduction recites that the invention relates to improvement of growth, yield or marketable grade of plants grown in media infected with plant-pathogenic nematodes to levels comparable with those otherwise achieved through nematocidal treatment alone.  Thus, the instant specification explains what the basic and novel characteristic of the invention are.
Regarding Applicants arguments, as indicated above Franklin et al. suggests the same use as Applicants own specification.  The addition of terpene does not change or materially affect the ability of the composition to control plant pathogenic nematodes.  None of Applicants arguments establish a) what additional ingredients in the prior art are excluded by the recitation consisting essentially of and b) how those additional ingredients materially change the characteristics of Applicant’s invention as indicated in the requirement in MPEP 2111.03.  

Allowable Subject Matter
Claim 24 is allowed.  The prior art does not teach application of one only active ingredient to a plant or plant growth medium which is infested with plant pathogenic nematodes wherein the only active ingredient is glucan.

Duplicate Claim Warning
Applicant is advised that should claim 19 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims depend from claim 1 and recite the composition further comprises compounds selected from the group consisting of a fucan, a polysaccharide and a sugar alcohol.  

Claim Objections

Claims 4 and 8 are objected to because of the following informalities:  the claim recites “the glucan” but should recite “the bioactive glucan” for consistency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claim 21 introduces new matter as the claims recite the limitation: "prebiotic”. There is no support in the specification for this limitation. The limitation of:  "prebiotic" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses fucan which as evidenced by Scott et al. and Davani-Davari et al. is a prebiotic but does not describe the genus as claimed.   There is no guidance in the specification to select the genus of prebiotic.  The sections of the instant specification and the PCT pointed to by applicants do not recite this limitation.  MPEP 2163 makes it clear that for each claim drawn to a genus, written description for a claimed genus may be satisfied through sufficient description of a representative number of species.  Here a single species which isn’t even identified as a prebiotic cannot be said to provide support for the genus claimed.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Response to Arguments
Applicants’ arguments filed March 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that the specification recites fucoidan which is a prebiotic.  MPEP 2163 makes it clear that for each claim drawn to a genus, written description for a claimed genus may be satisfied through sufficient description of a representative number of species.  Therefore, the two recited species is sufficient for the genus.
Regarding Applicants’ arguments, while it is true that written description for a genus can be satisfied through sufficient description of a representative number of species, the examiner cannot agree that the recitation of fucan and fucoidan are a sufficient number.  As evidenced by Davani-Davari et al., there are many types of prebiotics.  These include fructans, galacto-oligosaccharides, starch and glucose-derived oligosaccharides, other oligosaccharides as well as non-carbohydrate oligosaccharides (section 3).  The recitation fucan and fucoidan are not representative of the vast number of species which fall under the scope prebiotic and therefore do not provide sufficient written description for the genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 as currently written are vague and indefinite.  Claim 21 recites the active ingredient consists essential of glucan and a prebiotic.  Claim 22 recites the active ingredient consists essentially of active glucan and fucoidan.  However, both claims depend from claim 1 which recites the composition comprises bioactive glucan.  The recitation glucan or “active” glucan is not the same scope as bioactive glucan.  Therefore, it is unclear if the claim is broadening the scope of claim 1, these are additional glucans required or the claim inadvertently fails to include the term bioactive.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, 14-19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US PGPUB No. 20100040656, cited on PTO Form 1449) in view of Freund (USPGPUB No. 20090104222, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method for controlling plant pathogenic nematode populations whilst maintaining 5or increasing beneficial nematode populations and for improving soil microbial dynamics, without requiring the use of any chemical pesticides or nematicides, comprising the step of: applying a composition comprising bioactive glucan to a plant or plant growth medium which is infested with plant pathogenic nematodes, wherein:  10the composition is at least as effective as commercially available synthetic nematicides in terms of reducing crop yield losses and symptoms of nematode infection, wherein the composition does not pose a risk to the ecosystem; and does not pose a risk to an individual applying the composition.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Franklin et al. is directed to compositions containing a hollow glucan particle or a cell wall particle encapsulating a terpene component.  Claimed is a method of treating infection of a plant comprising the step of administering, in a therapeutically effective dose, a composition comprising a hollow glucan particle or cell wall particle encapsulating a terpene component to the plant or to the soil in proximity to the plant (claim 65).  The infection is caused by a nematode (claim 66).  Terpenes are classified as generally recognized as safe (paragraph 0003).  The hollow glucan particle is any hollow particle comprising glucan as a structural component (paragraph 0021).  The compositions are effective against various infective agents including nematodes (paragraph 0023).  Terpenes have been shown to eliminate a number of plant pathogens and also effectively kill nematodes which are significant plant parasites (paragraph 0104).  The composition can be suitably applied at any time up until harvest (paragraph 0110).  The plants are sprayed at a rate of 500 L/Ha or greater.  Where grape vines are being treated, a rate of 1200 L/Ha has proven suitably effective (paragraph 0114).  The compositions can be in the form of a dry powder.  The composition can be provided in combination with agriculturally acceptable carriers.  Carriers include mannitol (paragraph 0073-0074).  The compositions can also be used to treat an infection in a patient.  Oral, topical and inhalation is claimed (claims 79 and 81).  Repeat applications at appropriate intervals are taught to prevent powdery mildew of grapes (example 18).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Franklin et al. teaches glucan, Franklin et al. does not expressly teach glucan isolated from brown macroalga.  However, this deficiency is cured by Freund.
	Freund is directed to composition comprising a glucan or a glucan derivative and a pesticide and methods for improving plant health.  Glucans include laminarin or Curdlan (paragraph 0050).  Seaweed extract is obtained from a brown algae wherein the brown algae is specifically from the Phaeophyceae type (in particular Fucales or Laminariales) (paragraph 0051).  A method for improving the health of an agricultural plant is claimed (claim 23).  Improved health includes improved root growth and increased shoot growth (claim 36)  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Freund and apply a glucan hollow particle with a terpene to a plant that is infested with nematodes in order to treat the infection as suggested by Franklin et al.  It is noted that the instant claim language of comprising allows for the terpene to be present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Freund and utilize glucan obtained from brown algae which is the Phaeophyceae type.  One skilled in the art would have been motivated to utilize this source of glucans as it is a known source of glucans which can be applied to plants as taught by Freund.  Since Franklin et al. teaches utilizing glucan, it would have been obvious to one of ordinary skill in the art to try any known source of glucans as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al. and Freund and utilize mannitol, a sugar alcohol, as a carrier.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught carriers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed bioactive glucan, the recitation bioactive does not distinguish the glucan utilized in the prior art from the instant claims.  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In instant case, the fact that applicant has found out that the prior art's glucan is bioactive is not patentably distinguishable since the prior art teaches the same method steps as claimed and applicant is merely attempting to claim an unrecognized property of the prior art. Franklin et al. expressly teaches yeast glucans which is suggested by the instant specification as a suitable source of the glucan (see page 17 of the instant specification).  Freund teaches brown algae derived glucan which is the same as instantly claimed.  Therefore, there is not a structural difference between the instantly claimed glucan and the prior art’s glucan.  
Regarding the claimed “wherein 10the composition is at least as effective as commercially available synthetic nematicides in terms of reducing crop yield losses and symptoms of nematode infection”, “wherein the composition does not pose a risk to the ecosystem; and does not pose a risk to an individual applying the composition and wherein population dynamics or population density of beneficial nematodes are maintained or altered to levels which enhance the overall soil, soil ecosystem, soil fertility, levels of soil biota and microbiota and/or to levels which reduce numbers of other pathogens and/or pests” (claims 1-3) as well as the limitations of claims 14-18, firstly, Franklin et al. teaches applying glucan in a therapeutically effective amount.  Thus Franklin et al. teaches applying the same glucan to the same plants in the same manner.  Franklin et al. also recognizes that terpenes are generally regarded as safe and even suggests oral/inhalation/topical administration.  This suggests that the compositions don’t pose a risk to the ecosystem including bee populations or pose a risk to an individual applying the composition.  Freund recognizes that glucans can enhance plant growth.   "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.  In this case, claims 1-3 use the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "applying" steps are performed; rather, the wherein clause merely characterizes the results of those steps.
	Regarding claim 4, the recitation “which may be derived from one or more of the families…” is interpreted as optional due to the recitation “which may be derived”.  Thus macroalga of the class Phaeophyceae is all that is required to render the claim obvious. 
Regarding claims 8 and 12, Franklin et al. teaches an overlapping range.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Franklin et al. teaches utilizing a therapeutically effective amount.  Thus depending on the degree of infestation one skilled in the art would manipulate the amount.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 9, Franklin et al. teaches that the composition can be suitably applied at any time up until harvest and teaches repeated application to prevent infection can and should be utilized.  Depending on the degree of infestation, it would have been obvious to one of ordinary skill in the art to apply the composition at appropriate intervals in order to effectively treat the infection as taught by Franklin et al. 
	

	
Claims 1-4, 8-19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. in view of Freund as applied to claims 1-4, 8-12, 14-19, 23 and 25 above and in further view of Green et al. (USPGPUB No. 20110182862, cited in the office Action mailed on January 11 2021).
Applicant Claims
	The instant application as elected claims plants are families of flowering plants belonging to the Angiospermae division.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Franklin et al. and Freund are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Franklin et al. teaches application to plants such as grape vines, Franklin et al. does not expressly teach families of flowering plants belonging to the Angiospermae division.  However, this deficiency is cured by Green et al.
	Green et al. is directed to endophytic fungus and uses thereof.  One aspect of the invention relates to a method for killing, inhibiting or preventing the development of an undesired organism such as a nematode (paragraph 0019).  Treatment of plants are taught.  Plants include those pertaining to the classes of Angiospermae (paragraph 0123).  Plants include grape vines (paragraph 0125).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al., Freund and Green et al. and apply the composition to plants pertaining to the class of Angiospermae division.  One skilled in the art would have been motivated to apply the composition to any plant where undesired nematodes are present.  Since Franklin et al. is specifically directed to treating infection of a plant wherein the infection includes nematodes and Green et al. recognizes killing, inhibiting or preventing the development of a nematode in plants pertaining to the class of Angiospermae division there is a reasonable expectation of success.

Claims 1-4, 8-12, 14-19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. in view of Freund as applied to claims 1-4, 8-12, 14-19, 23 and 25 above and in further view of Vera (Mar. Drugs, 2011, cited in the Office action mailed January 11 2021) as evidenced by Scott et al. (FEMS microbiology ecology, 2014) and Li et al. (Molecules 2008).
Applicant Claims
	The instant application claims the composition further comprises a fucan.  
	The instant application claims the composition comprises an active ingredient, wherein the active ingredient consists essentially of glucan and a prebiotic.
	The instant application claims 	the composition comprises an active ingredient, wherein the active ingredient consists essentially of glucan and fucoidan.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Franklin et al. and Freund are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Franklin et al. does not teach the inclusion of fucan.  However, this deficiency is cured by Vera et al.
	Vera et al. teaches seaweed polysaccharides and derived oligosaccharides stimulate defense responses and protection against pathogens in plants.  The principal cell wall polysaccharides in brown seaweeds are alginate and fucans as well as the storage polysaccharide laminarin.  Most seaweed polysaccharides and derived oligosaccharides activate defense responses and protection against a broad range of pathogens in terrestrial plants (page 2515, first paragraph).  Fucans are one of the major constituent of brown seaweeds cell walls (page 2516, section 2.3). Laminarin is the principal storage polysaccharide of brown seaweeds (page 2517, section 2.4).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin et al., Freund and Vera et al. and utilize fucan in additional to glucan (laminarin).  One skilled in the art would have been motivated to utilize both fucans and glucans as both are obtained from the same seaweed source (brown seaweeds) and that they have both been shown to enhance protection against pathogens.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
	Regarding claim 21, as evidenced by Scott et al., fucans are prebiotics (page 30, right column).
	Regarding claim 22, as evidenced by Li et al., fucoidans are polysaccharides containing substantial percentages of L-fucose and sulfate ester groups and are constituents of brown seaweed (page 1671, first paragraph).  Since Vera et al. teaches the fucans are sulphated polysaccharides obtained from brown seaweeds (section 2.3), it teaches the claimed fucoidans.  

Response to Arguments
Applicants’ arguments filed March 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 requires bioactive glucan.  It is argued that while Franklin teaches glucan, it is stated that it is inert.  This is in stark contrast to the glucan instantly claimed which is bioactive.  It is argued that glucan was not recognized prior to the current application as having a direct beneficial effect.  Thus as Freund and Franklin are silent with regards to the bioactive glucan, it cannot be said that it suggests all the limitations of claim 1.  None of the cited references disclose an active glucan nor disclose the specific combination of active glucan and fucoidan.  
Regarding Applicants’ arguments, Franklin teaches application of a glucan particle to a plant in order to treat a nematode infection.  Thus, Franklin teaches application to the same plant (i.e. a plant infested with plant pathogenic nematodes) the same composition (i.e. glucans) and in the same manner.  Thus, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  It appears based on Applicants arguments that they were the first to identify the properties of glucan.  However, the examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In instant case, the fact that applicant has found out that the prior art's glucan is bioactive is not patentably distinguishable since the prior art teaches the same method steps as claimed and applicant is merely attempting to claim an unrecognized property of the prior art. Additionally, Freund teaches glucan obtained from the same source as instantly claimed.  Since it is obtained from the same source it must be the same glucan utilized.  Applicants have not established how the glucan of the prior art is structurally different from the glucan instantly utilized and claimed.    The specification of the instant application and the instant claims teaches that the composition is useful for controlling plant pathogenic nematode populations.  This is the same use taught by Franklin et al.   The addition of terpene to this composition/method does not change or “materially affect” the glucan’s ability to control plant pathogenic nematodes. Thus, the terpene recited in Franklin et al. is not excluded by the instant claim language of consisting essentially of.  Since Applicants own specification recognizes that other natural products such as sugar alcohols can be included, the burden is on Applicants to demonstrate how the terpenes, which are natural products, see paragraph 0002 of Franklin, are excluded by the recitation consisting essentially of.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-19, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10433549. 
The instant application claims a method for controlling plant pathogenic nematode populations whilst maintaining 5or increasing beneficial nematode populations, without requiring the use of any chemical pesticides or nematicides, comprising the step of: applying a composition comprising glucan to a plants or plant growth medium which is infested with plant pathogenic nematodes, wherein:  10the composition is at least as effective as commercially available synthetic nematicides in terms of reducing crop yield losses and symptoms of nematode infection, wherein the composition does not pose a risk to the ecosystem; and does not pose a risk to an individual applying the composition.
	Patent ‘549 claims a method of reducing losses in crop yield caused by infestation of crop growth media with plant pathogenic nematodes comprising the step of: applying a composition comprising an active ingredient to the crop growth media and/or a plant being grown in the crop growth media in a crop growing area, the active ingredient being applied in an amount sufficient to reduce the losses in the crop yield, wherein the active ingredient consists of beta glucan and mannitol.  Patent ‘549 claims all the instant limitations in the dependent claims.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to application of the same composition to the same plants.  

Response to Arguments
Applicants are reminded of their obligation to respond to any and all rejections.  See 37 CFR 1.111.  The obviousness type double patenting rejection is thus maintained as Applicants do not make any substantive traversal arguments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616